Case 19-51200-grs        Doc 1103      Filed 02/27/20 Entered 02/27/20 13:23:26               Desc Main
                                      Document      Page 1 of 4


                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF KENTUCKY
                       LEXINGTON DIVISION
                                :
 IN RE:                         :                   CASE NO. 19-51200
                                :
 CAMBRIAN HOLDING COMPANY,      :                         CHAPTER 11
 INC. et al,                    :         (Joint Administration Granted)
                                :
    DEBTORS.                    :       JUDGE GREGORY R. SCHAAF


       MOTION TO REINSTATE TERMS OF ORDER GRANTING MOTION FOR
           SANCTIONS [Related Doc. 904, 1018]; NOTICE OF HEARING

 TO THIS HONORABLE COURT:

         Kentucky Employers’ Mutual Insurance Company (“KEMI”), through the undersigned

 counsel, hereby moves this Court for an Order reinstating the sanctions previously set forth in

 this Court’s Order entered December 20, 2019 [Doc. 904; the “Sanctions Order”], said terms of

 the Sanctions Order having been temporarily suspended by this Court for the reasons stated in an

 order issued Thursday, January 16, 2020 [Doc. 1018], following a status hearing on said subject

 matter. In support of this Motion, KEMI states as follows:

         1.      Neither American Resources Corporation nor its subsidiary, Perry County

 Resources LLC (collectively, “ARC”) have complied with the representations made in the

 “Status Report” filed with this Court on January 15, 2020 [Doc. 979], in which ARC committed

 to pay KEMI the sum of $165,000.001, by January 31, 2020, and weekly payments of $25,000.00

 beginning on Monday, February 10, 2020. KEMI did receive the aforementioned payment of

 $165,000.00 on February 3, 2020, but as of filing has not received the scheduled weekly

 $25,000.00 payment due on February 24, 2020. It was that express pledge by ARC that induced

 KEMI to agree to seek the temporary suspension of the sanctions set forth in the Sanctions

 1
   This sum represents $150,000 toward the sum due and owing and $15,000 for part of KEMI’s legal fees and
 expenses.

                                                    1
Case 19-51200-grs      Doc 1103      Filed 02/27/20 Entered 02/27/20 13:23:26           Desc Main
                                    Document      Page 2 of 4


 Order; however, given that ARC has failed to live up to its end of the bargain, there is no longer

 any valid cause for this Court to refrain from the enforcement of more severe sanctions against

 ARC.

        2.      The terms of this Court’s Sanctions Order directing the payment of $180,676.67

 to KEMI by December 31, 2019 should be reinstated nunc pro tunc, as should the term directing

 payment of $200,000.00 by January 16, 2020. Per the terms of the Order, a monetary sanction of

 $1,000.00 per day is now due and owing to the Debtors, to be held in escrow by Debtors’

 counsel pending further orders.

        3.      Further, the monetary sanctions against ARC should be imposed to also equal the

 amount of the current unpaid obligations, as set forth in the Sanctions Order. With KEMI having

 received $200,000.00 toward the principal obligation due and owing, the current amount of the

 unpaid obligations under the Sanctions Order is $180,676.67 ($380,676.67 due and owing in

 total by January 16, 2020, less the $200,000.00 total payments received to date).

        4.      Even after the elimination of one of its proffered excuses for continuing non-

 performance (the uncertainty regarding assignment of a lease with Hazard Coal Corporation),

 ARC continues to be unwilling or unable to perform. ARC therefore remains in material breach

 of the terms of the Sale Order, despite having additional cash at its disposal following a recent

 approved sell-off of some of the assets covered by the Sale Order.

        5.      KEMI requests that this Court reinstate the terms of the Sanctions Order, and

 consider such further relief as will result in compliance with this Court’s directives, which have

 been disregarded by ARC. The reinstatement nunc pro tunc of the terms of the Sanctions Order

 will result in the following monetary sanctions (aside from the principal sum of $180,676.67

 currently due and owing, which is not the entire principal sum due and owing, only the amount



                                                 2
Case 19-51200-grs      Doc 1103      Filed 02/27/20 Entered 02/27/20 13:23:26           Desc Main
                                    Document      Page 3 of 4


 presently due per the Court’s prior Sanctions Order): a) $180,676.67, representing monetary

 sanctions equal to the current amount of the unpaid obligations to KEMI as of January 16, 2020;

 and b) an additional $1,000 per day since December 31, 2019, which equals the sum of

 $57,000.00 as of February 26, 2020; for a grand total of $237,676.67 in monetary sanctions, due

 and owing to the Debtors to be held in escrow pending further court orders.

        6.      Additionally, ARC should be directed to immediately pay KEMI the amount of

 $180,676.67, representing the amounts previously commanded by this Court in the Sanctions

 Order to be paid toward the full amount due and owing of $554,432.28 by January 16, 2020.

        WHEREFORE, KEMI requests a) the reinstatement of the Sanctions Order nunc pro tunc

 to December 20, 2019, based on ARC’s failure to meet the terms of the payment schedule it

 proposed, less credit for sums already paid; and b) such further relief as is just and appropriate

 under the circumstances.

                                    NOTICE OF HEARING

        Please take notice that the foregoing Motion shall come on for hearing on March 19,

 2020, before the United States Bankruptcy Court, Eastern District of Kentucky, Second Floor

 Courtroom, 100 E. Vine Street, Lexington, KY, at 9:00 a.m. local prevailing time or as soon

 thereafter as may be heard.

 Dated this 27th day of February, 2020.




                                                 3
Case 19-51200-grs       Doc 1103     Filed 02/27/20 Entered 02/27/20 13:23:26           Desc Main
                                    Document      Page 4 of 4




                                              FOWLER BELL PLLC

                                              /s/ Matthew D. Ellison
                                              Taft A. McKinstry, Esq. (KBA 46610)
                                              Matthew D. Ellison, Esq. (KBA 91016)
                                              300 West Vine Street, Suite 600
                                              Lexington, KY 40507-1751
                                              Telephone:    (859) 252-6700
                                              Facsimile:    (859) 255-3735
                                              Email: MEllison@Fowlerlaw.com
                                              ATTORNEYS FOR KENTUCKY
                                              EMPLOYERS’ MUTUAL INSURANCE
                                              COMPANY

                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served this the 27th day of February,
 2020, electronically in accordance with the method established under this Court’s CM/ECF
 Administrative Procedures upon all parties in the electronic filing system in this case, including
 the United States Trustee and Debtors’ counsel, and counsel for the Unsecured Creditors’
 Committee.
                                              /s/ Matthew D. Ellison
                                              ATTORNEYS FOR KENTUCKY
                                              EMPLOYERS’ MUTUAL INSURANCE
                                              COMPANY
 4837-6445-3554, v. 1




                                                 4
